Citation Nr: 1244453	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected shell fragment wound, left lower extremity.

2.  Entitlement to service connection for arthritis, bilateral hips, to include as secondary to service-connected shell fragment wound, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active military service from June 1950 to June 1953, and is in receipt of the Purple Heart and Combat Infantryman Badge (CIB).

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that a separate noncompensable disability rating for a residual scar, left posterior thigh, was granted in a November 2011 Decision Review Officer (DRO) rating decision, effective from July 29, 2010.  The issue is not included in this appeal.

In March 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for arthritis, bilateral hips, to include as secondary to service-connected shell fragment wound, left lower extremity, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's residuals of a shell fragment wound, left lower extremity, (Group XIV) most closely approximates a wound that healed with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments, without cardinal signs of muscle disability. 

CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of shell fragment wound, left lower extremity (Group XIV) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5314 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In August 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A.    § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2012).  The RO notified the Veteran of information and evidence necessary to substantiate his claim for an increased rating.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased ratings, the law requires VA to tell a Veteran that he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes. The notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  The notice required by section 5103(a) need not be specific to a particular Veteran's circumstances; VA does not have to provide a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veterans daily life.  Vazquez-Flores, 580 F.3d 1270.  Here, the August 2010 notice letter adequately apprised the Veteran of notice regarding his increased rating claim.  The duty to notify has been fulfilled.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2012); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's VA treatment records are associated with the claims file and he has not identified any private providers as potential sources of relevant evidence.  The Board notes that the balance of the Veteran's service treatment records, with the exception of a September 1951 record from the Office of the Surgeon General, is unavailable due to fire-related loss at the National Personnel Records Center (NPRC).  However, the Veteran's service treatment records are not relevant to the claim decided herein, entitlement to a compensable disability rating for service-connected shell fragment wound, left lower extremity; as the Board's inquiry is limited to the current severity of such and his in-service treatment or symptoms related to the disability are not relevant.  The Veteran underwent VA examination in January 2011, and subsequent to the Board's March 2012 remand; underwent additional VA examinations in April 2012.  An addendum to the April 2012 VA examination reports was filed in October 2012.  The VA examinations and addendum specifically addressed the Board's inquiries as to the severity of the Veteran's service-connected shell fragment wound, left lower extremity.  38 U.S.C.A. § 5103A(a)(2) (West 2002); McLendon, 20 Vet. App. 79.  The duty to assist has been fulfilled.

Additionally, the Board finds there has been substantial compliance with its March 2012 remand directives.  The U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC, in April 2012, provided the Veteran VA examinations in order to determine the severity of his service-connected shell fragment wound, left lower extremity, and obtained an addendum to the same in October 2012.  The AMC later issued a Supplemental Statement of the Case (SSOC) in November 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012). 

Increased Rating

By way of background, pursuant to 38 C.F.R. § 4.73, DC 5314, a September 2007 rating decision granted service connection for shell fragment wound, left lower extremity, assigning an initial noncompensable disability rating, effective August 29, 2006.  The Veteran did not file a notice of disagreement with the September 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2007 rating decision became final based on the evidence then of record, and the September 2010 rating decision is indeed the prior rating decision on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

The issue on appeal arises from a claim for an increased disability rating received on July 29, 2010.  Thus, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, July 29, 2009, until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart, 21 Vet. App. 505.  That is to say, the Board must consider whether there have been times when the disability has been more severe than at others, and rate it accordingly. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The criteria for rating muscle injuries is covered under 38 C.F.R. §§ 4.55, 4.56, and 4.73.  Muscle injury ratings are not to be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  The skeletal muscles of the body are divided into muscle groups.  38 C.F.R. § 4.55(b).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(b).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  The cardinal signs and symptoms of muscle disability are described in 38 C.F.R. § 4.56(c):  loss of power; weakness; lowered threshold of fatigue; fatigue-pain; impairment of coordination; and uncertainty of movement. 

Muscle disabilities are classified as slight, moderate, moderately severe or severe under diagnostic codes 5301 to 5323.  38 C.F.R. § 4.73.  These terms are described in 38 C.F.R. § 4.56(d).  A slight disability of muscles stems from a simple wound of a muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  It heals with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)(i)-(iii).  There are no cardinal signs of muscle disability.  38 C.F.R. § 4.56(d)(1)(ii). 

For moderate disability, the type of injury is "through and through" or deep and from a single bullet; without explosive effect, residual debridement or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  The record of moderate disability would show one or more of the cardinal signs and symptoms of muscle disability; particularly the low threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings are entrance and exit scars, loss of fascia or muscle substance, and lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

Characteristics of moderately severe disability include:  a deep penetrating wound; prolonged infection: debridement; prolonged treatment for wound; evidence of inability to keep up with work requirements; entrance and exit scars through one or more muscle groups; loss of deep fascia; and impacted strength and endurance.  38 C.F.R. § 4.56(d)(3).  Characteristics of severe disability include all of the above plus:  evidence of wounds due to large or multiple missiles; shattering bone fracture; extensive debridement; prolonged infection; intramuscular binding and scarring; consistent complaint of cardinal signs; marked scars; obvious loss on palpation; abnormal contraction; X-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles, etc.  38 C.F.R. § 4.56(d)(4). 
The pertinent muscle group under 38 C.F.R. § 4.73 for the left thigh is Group XIV under DC 5314.  This muscle group includes the anterior thigh group muscles that function to provide extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial band acting with Muscle Group XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee.  These muscles consist of the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  38 C.F.R. § 4.73, DC 5314.

DC 5314 rates disabilities in accordance to the severity of injury to the muscles of Muscle Group XIV.  Pursuant to this code, a noncompensable disability rating is warranted if impairment of this muscle group is slight.  If impairment is moderate in degree, a 10 percent disability rating is warranted.  If impairment is moderately-severe, a 30 percent disability rating is warranted.  Finally, if the impairment is severe, a maximum 40 percent disability rating is warranted.  38 C.F.R. § 4.73, DC 5314. 

As noted, the Veteran's service treatment records are unavailable.  An available extract from the Office of the Surgeon General, Department of the Army indicates that the Veteran sustained a penetrating wound from a missile with no nerve or artery involvement in September 1951.  A copy of an Order of the Division indicates that the Veteran was wounded by a grenade while evacuating an officer who was wounded.

The first post-service VA examination of the Veteran's left lower extremity injury was in August 2007.  At that time, the Veteran indicated that he had been hit with shrapnel in the posterior left thigh, was hospitalized for a couple of days, and then returned to duty.  He denied any problems with the legs over the years, and denied any current treatment.  Examination of the skin revealed no visible scar on the left thigh.  Neurologic examination was normal.  There was no motor or sensory loss, and deep tendon reflexes were 2+.  

The Veteran's VA treatment records are silent for complaint or treatment of residuals of his shell fragment wound, left lower extremity.  While he reported, in September 2009, that his myalgias and arthralgias had resolved, he did not specifically refer to a specific joint or body part.  

On VA examination in January 2011, the Veteran reported that the course of his left thigh scar since onset in 1951 was stable, without current treatment.  The examiner reported that the Veteran presented with a few small scattered scars on both posterior thighs, which were very difficult to see.  He reported that the scar was superficial, and that there was no tissue loss, breakdown, or pain, and no disabling effects.  

In her February 2012 Appellant's Brief, the Veteran's representative asserted that the symptomatology associated with the Veteran's shell fragment wound, left lower extremity, presents a greater degree of impairment than currently rated.  She asserted that the Veteran continues to have complaints related to his left lower extremity, and that the evidence does show scarring.  
The Board, in its March 2012 remand, sought a VA opinion that specifically considered whether the Veteran's shell fragment wound, left lower extremity, was manifested by any orthopedic, neurologic and muscle impairment, and whether such was manifested by any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement due to muscle disability.  The Board also sought a VA opinion that specifically considered the specific muscle(s) within Muscle Group XIV that were involved in the left thigh shell fragment wound, and whether any muscle impairment was slight, moderate, moderately severe, or severe.  Further, the Board sought a VA opinion that specifically considered whether the shell fragment wound residuals included impairment of the left knee and/or left hip, and if so, the clinical findings related to both the left knee and left hip. 

On VA examination in April 2012, the examiner reported that the Veteran presented with two small, one-inch, superficial, well-healed scars on the posterior aspect of the left thigh, without pain or limitation of function.  The examiner provided recitation of the clinical findings pertaining to the left knee and left hip, including degenerative changes, reduced range of motion, and less movement than normal after repetitive testing of range of motion.  

In October 2012, the AMC determined that the April 2012 VA examination report did not respond fully to the Board inquires, listed above.  The AMC requested that the examiner respond specifically to the Board's inquiries.  In an October 2012 addendum, the examiner reported that, as stated in his prior report, the Veteran's shell fragment wound, left lower extremity, was only manifested by two small, well-healed, superficial scars, without limitation or muscle disability.  He also reported that based on such symptomatology, limited to only small, well-healed, superficial scars, the Veteran's left knee and left hip complaints were unlikely attributed to his shell fragment wound, left lower extremity.  

The Board notes that the Veteran's claim of entitlement to service connection for arthritis, bilateral hips, to include as secondary to service-connected shell fragment wound, left lower extremity, is the subject of the remand herein.  The Board's inquiry as to whether the Veteran's shell fragment wound residuals included impairment of the left knee and/or left hip was made in order to properly evaluate the Veteran's shell fragment wound, left lower extremity, considering all appropriate symptomatology.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.).  Thus, as the VA examiner, in October 2012, opined that the Veteran's left knee and left hip complaints were unlikely attributed to his shell fragment wound, left lower extremity; there is medical evidence differentiating between the symptomatology attributed to the non-service-connected left knee and left hip and the service-connected shell fragment wound, left lower extremity. 

Based on the foregoing, the Veteran is properly rated under 38 C.F.R. § 4.73, DC 5314, which contemplates muscle injuries for the Group XIV muscles.  The Board finds that no increased rating is found under this diagnostic code and that a noncompensable disability rating, for slight disability, is appropriate.  38 C.F.R.       § 4.73, DC 5314.  While there is no evidence of any muscle involvement, the Veteran's disability most closely approximates a slight disability of muscles, as it healed with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments, without cardinal signs of muscle disability.  38 C.F.R. § 4.56(d)(1)(i)-(iii).  

There is no evidence that the Veteran's shell fragment wound, left lower extremity, is "through and through" or deep and from a single bullet; without explosive effect, residual debridement or prolonged infection, or with one or more of the cardinal signs and symptoms of muscle disability; particularly the low threshold of fatigue.  There is no evidence of entrance and exit scars, loss of fascia or muscle substance, and lowered threshold of fatigue when compared to the sound side.  38 C.F.R.          § 4.56(d)(2)(i)-(iii).  Thus, a 10 percent disability rating, for moderate disability under DC 5314, is not appropriate.  38 C.F.R. § 4.73, DC 5314.  Further, there is no evidence of any of the above-referenced characteristics of moderately severe or severe disability, as is required under DC 5314 for a 30 percent and maximum 40 percent disability rating, respectively.  38 C.F.R. § 4.73, DC 5314.  
The Board has considered whether any other diagnostic code may serve as a basis for an increased disability rating, however, such diagnostic codes are not applicable.  In essence, the only symptomatology attributed to the Veteran's shell fragment wound, left lower extremity, are the small, superficial, well-healed scars on the posterior aspect of the left thigh.  As noted above, such have been considered as residuals of the shell fragment wound, left lower extremity, and granted service connection, albeit with an initial noncompensable disability rating, by the November 2011 DRO rating decision.   
 
The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  However, the weight of the evidence demonstrates that during the entire appellate period, the Veteran's service-connected shell fragment wound, left lower extremity, warrants a noncompensable disability rating.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of the disability on appeal.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Board finds that the rating criteria contemplate the Veteran's shell fragment wound, left lower extremity.  In the present appeal, the Veteran simply asserts entitlement to a compensable disability rating, and has not complained of any specific symptomatology related to the shell fragment wound in statements made during the appeal, including during VA examinations.  While his representative asserted that the Veteran had complaints related to his left lower extremity, as discussed above, the only symptoms attributed by medical evidence to the Veteran's shell fragment wound, left lower extremity, were small, well-healed, superficial scars.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable solely due to his service-connected shell fragment wound, left lower extremity.  On VA examination in January 2011, the Veteran reported that he had been unemployed since 2005, by age or duration of work.  The Veteran has not asserted, and there is no evidence suggesting, that he is unemployable due to the residuals of his service-connected shell fragment wound, left lower extremity, limited to the small, superficial, well-healed scars.  Therefore, the Board finds that no further consideration of a TDIU is warranted. 


ORDER

A compensable disability rating for service-connected shell fragment wound, left lower extremity, is denied.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result concerning the claim of entitlement to service connection for arthritis, bilateral hips, to include as secondary to service-connected shell fragment wound, left lower extremity, further development is essential to a fair disposition.

The most recent VA treatment records are dated in October 2011.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Board notes that during the course of adjudicating an earlier claim, in 2007, the RO determined that the balance of the Veteran's service treatment records, with the exception of a September 1951 record from the Office of the Surgeon General, is unavailable due to fire-related loss at the NPRC.  In January 2007, the RO sent the Veteran a letter informing him of such and requesting that he submit a NA Form 13055, National Archives Request for Information to Reconstruct Medical Records.  No completed NA Form 13055 is of record.  In July 2007, the RO submitted a Formal Finding of Unavailability as to the Veteran's service treatment records and in a July 2007 letter, informed him of the same, inviting him to supplement the record with any service treatment records he had in his possession.  To date, no such records have been submitted.  On remand, the Veteran should be afforded an additional opportunity, related to the claim remanded herein as opposed to the claim he filed in 2007, to submit a NA Form 13055.   

The Veteran seeks service connection for arthritis, bilateral hips, on the basis that such is secondary to his service-connected shell fragment wound, left lower extremity.  A VA examiner, in January 2011, was unable to render the requisite nexus opinion without resorting to mere speculation.  Thus, the Board, in its March 2012 remand, sought a VA opinion as to the etiology of the Veteran's arthritis, bilateral hips.  In June 2012, subsequent to submitting an April 2012 VA examination report, the examiner opined that the etiology of the Veteran's arthritis, bilateral hips, was likely his old age, as his shell fragment wound to the left thigh occurred more than 58 years ago.  However, while the examiner reported that he reviewed the claims file, no party had at that time pointed out that during VA examination in January 2011, the Veteran asserted that was involved in a motor vehicle accident during service, in 1951, when a six-by-six overturned while going to the front line.  He asserted that he had experienced bilateral hip pain since        that time.  Such represents the first instance wherein the Veteran asserted entitlement to service connection for arthritis, bilateral hips, on a direct basis.  

Thus, the June 2012 VA opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  While the examiner opined that the likely etiology of the Veteran's arthritis, bilateral hips, was old age and the Board may consider that such is a negative opinion as to whether the Veteran's arthritis, bilateral hips, was incurred during service; the examiner's rationale for his opinion, that the shell fragment wound, left lower extremity, occurred more than 58 years ago speaks to the issue of secondary service connection and not direct service connection.  In this regard, the examiner simply reasoned that there had been a long period of time between the 1951 shell fragment injury and the development of arthritis in the bilateral hips.  On remand, the examiner should be given an opportunity to supplement the record with an opinion, considering the symptomatology of both disabilities, discussing whether the Veteran's arthritis, bilateral hips, is proximately due to, the result of, or has been chronically (meaning permanently) aggravated by his service-connected shell fragment wound, left lower extremity.

Also, it is clear that the examiner did not consider the Veteran's January 2011 lay statements that he was in a motor vehicle accident during service and experienced bilateral hip pain since that time, in 1951.  On remand, the examiner should be given an opportunity to supplement the record with an opinion, considering the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Lexington, Kentucky, dated from October 2011 to the present.  If a negative response is received from any VA facility, the claims file should be properly documented in this regard and the Veteran must be duly notified and provided an opportunity to submit such records. 

2.  Contact the Veteran and request that he submit a NA Form 13055.  If a NA Form 13055 is submitted, attempt to obtain and associate with the claims file any existing service treatment records.  If a negative response is received from any Federal facility, the claims file should be properly documented in this regard and the Veteran must be duly notified and provided an opportunity to submit such records. 

3.  After the above-referenced development is completed, forward the Veteran's claims file to the examiner who conducted the VA compensation examinations in April 2012 and filed the June 2012 and October 2012 addenda.  If that examiner, or a suitable substitute, is not available, schedule the Veteran for another appropriate examination and have that examiner address the Board's inquiries.

(a)  The examiner must specifically opine as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's arthritis, bilateral hips, is related to his military service, specifically to include his motor vehicle accident in 1951, wherein he was in a six-by-six that overturned going to the front lines, or that any arthritis in the hips was manifest to a compensable degree within one year of separation from service in June 1953.  
(b)  The examiner should also opine as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's arthritis, bilateral hips, alternatively is proximately due to, the result of, or has been chronically (meaning permanently) aggravated by his service-connected shell fragment wound, left lower extremity, so as to in turn suggest entitlement to secondary service connection.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

All diagnostic testing and evaluation needed to make these determinations should be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

To the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant symptoms or other disability while in service, or continually since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claims that he was in a motor vehicle accident during service, in 1951, and has experienced bilateral hip pain since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

4.  Then readjudicate the Veteran's claim in light of the additional evidence.  If his claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


